Court of Appeals
                               First District of Texas
                                      BILL OF COSTS

                                       No. 01-14-00562-CV

             Zuehl Land Development, LLC, Dorothy Golding and Diane Wiemann

                                                v.

                   Zuehl Airport Flying Community Owners Association, Inc.

        NO. 08-1872-CV IN THE 274TH DISTRICT COURT OF GUADALUPE COUNTY



  TYPE OF FEE           CHARGES             PAID/DUE                STATUS                PAID BY
     MT FEE                $10.00           12/04/2014              E-PAID                   APE
     MT FEE                $10.00           10/15/2014              E-PAID                   ANT
  RPT RECORD             $2,857.75          09/12/2014            UNKNOWN                    ANT
SUPP CLK RECORD         UNKNOWN             07/30/2014            UNKNOWN                    UNK
  CLK RECORD            UNKNOWN             07/09/2014            UNKNOWN                    ANT
   TRANSFER                $20.00           06/20/2014            TRANSFER                   ANT
   TRANSFER               $100.00           06/20/2014            TRANSFER                   ANT
   TRANSFER                $25.00           06/20/2014            TRANSFER                   ANT
   TRANSFER                $50.00           06/20/2014            TRANSFER                   ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $3,072.75.

                 Court costs in this case have been taxed in this Court’s judgment

      I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                              IN TESTIMONY WHEREOF, witness my
                                                              hand and the seal of the Court of Appeals for the
                                                              First District of Texas, this July 3, 2015.